DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	Amendment filed on 09/01/2021 has been entered. Claims 7, 10 and 15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-20 are now pending in the application.

Response to Arguments

3.	Applicant's arguments filed 09/01/2021 have been fully considered and acknowledged but are moot in view of the new grounds of rejection.
Examiner notes the Applicant in the ”REMARKS” on page 7 recites “virtual plane surface 131” which does not correspond to the elected invention. Applicant elected Specie V, figure 5B in the reply filed on 05/14/2021. Therefore for elected Specie will be relevant “virtual plane surface 132” as shown on figs. 1B and 1C which somehow are similar to fig. 5B.
In general the Applicant claimed limitation “virtual plane surface” which created indefiniteness in claims because the Applicant introduced at least three different “virtual plane surfaces” 131, 132, 133 in the Specification.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, line 10 and claim 20, line 11: limitation “virtual plane surface” is unclear. Applicant used at least three different “virtual plane surfaces” 131, 132, 133 in the Specification so it is unclear what kind of “virtual plane surface” is implied by this limitation. The term “virtual plane surface” renders the claim indefinite.  
Regarding Claims 2-19 - the aforementioned claims are rejected based on their dependent status from Claim 1.

Regarding claim 8: limitations “a distance between the virtual plane surface and the second region is greater than a distance between the first region and the second region.” is unclear and confusing. It is unclear what the applicant is trying to claim.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.1.	Claims 1, 5, 8-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2015/0062456) hereinafter Miyazaki in view of MOTOYOSHI (JP 2010050260) hereinafter MOTOYOSHI. 


Regarding claim 1: Miyazaki discloses an electronic component (X1) comprising:
an electronic device [0032] including a substrate (2, 11, 13); and a wiring board (10) including a conductor unit (10a) electrically connected to the electronic device and an insulation unit (10b) configured to support the conductor unit [0054], wherein the substrate (2) includes a front surface including a first region, a back surface including a second region, and an end surface connecting the front surface and the back surface, wherein the substrate (2) further includes a first portion located between the first region and the second region (shown in figure above) and a second portion having a thickness (shown in figure above), and wherein the insulation unit (10b) of the wiring board is located between a virtual plane surface (shown in figure above) and the second portion, wherein the virtual plane surface is located between the first region and the second region (shown in figure above), and wherein the virtual plane surface is parallel to the first region. Miyazaki is silent with respect to a second portion having a thickness smaller than a thickness of the first portion.
MOTOYOSHI discloses in figs. 7-8 an electronic component comprising: an electronic device (1) including a substrate (42, 43); wherein the substrate (1) includes a front surface including a first region, a back surface including a second region, and an end surface connecting the front surface and the back surface (shown in fig. 8), wherein the substrate further includes a first portion (42, 40) located between the first region and the second region and a second portion (43, 41) having a thickness smaller than a thickness of the first portion (42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Miyazaki a second portion having a thickness smaller than a thickness of the first portion, as taught by MOTOYOSHI in order to provide compact design of the electronic component.



    PNG
    media_image1.png
    632
    896
    media_image1.png
    Greyscale



Regarding claim 5: Miyazaki, as modified by the teaching of MOTOYOSHI, discloses the electronic component having all of the claimed features as discussed above with respect to claim 1, wherein the second portion (43, MOTOYOSHI) is located between at least a part of the end surface and the first portion, and the first portion (42) is a thickest portion between the first portion and the part of the end surface.

Regarding claim 8, MOTOYOSHI further discloses that a semiconductor element (3, 4) is arranged on the first region, and a distance between the virtual plane surface and the second region is greater than a distance between the first region and the second region. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that change in shape and change in size of the configuration of the claimed device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.

Regarding claim 9, Miyazaki further discloses that a terminal (10) electrically connected to the conductor unit (10a) of the wiring board (10) is located between the second portion and the wiring board (10).

Regarding claim 11, MOTOYOSHI further discloses that the electronic device (1) is provided with a through via (9) penetrating the second portion.

Regarding claim 12, MOTOYOSHI further discloses that the substrate (42, 43) is a semiconductor substrate [0043].

Regarding claim 13, Miyazaki further discloses that the wiring board (10) is a flexible wiring board [0054].

Regarding claim 14, Miyazaki further discloses that the wiring board (10) is joined to the electronic device via an anisotropic conductive film or a metal bump [0054].

Regarding claim 16, MOTOYOSHI further discloses that a cover member (6) configured to overlap the first portion in a direction perpendicular to the virtual plane surface; and a joint member (7) arranged between the cover member (6) and the electronic device (1) and configured to join the cover member and the electronic device.

Regarding claim 17, MOTOYOSHI further discloses that the cover member (6) and the joint member (7) overlap the second portion in a direction perpendicular to the virtual plane surface.

Regarding claim 18, MOTOYOSHI further discloses that the electronic device (1, 92) figs. 7 and 8 is an imaging device [0042].

Regarding claim 19, Miyazaki further discloses that the electronic device (Y1) fig. 7 is a display device [0051].

5.2.	 Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of MOTOYOSHI, as applied to claim 1 above.

Regarding claim 2: Miyazaki, as modified by the teaching of MOTOYOSHI, discloses the electronic component having all of the claimed features as discussed above with respect to claim 1. Although it doesn’t explicitly teach a difference between the thickness of the first portion and the thickness of the second portion is half or more than a thickness of a portion of the wiring board overlapping the second portion in a direction perpendicular to the virtual plane surface, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Miyazaki and MOTOYOSHI a difference between the thickness of the first portion and the thickness of the second portion is half or more than a thickness of a portion of the wiring board overlapping the second portion in a direction perpendicular to the virtual plane surface in order to  reduce of height in a semiconductor image sensor and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding claim 3: Miyazaki, as modified by the teaching of MOTOYOSHI, discloses the electronic component having all of the claimed features as discussed above with respect to claim 1. Although it doesn’t explicitly teach a difference between the thickness of the first portion and the thickness of the second portion is greater than a thickness of a portion of the wiring board overlapping the second portion in a direction perpendicular to the virtual plane surface, the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Miyazaki and MOTOYOSHI a difference between the thickness of the first portion and the thickness of the second portion is greater than a thickness of a portion of the wiring board overlapping the second portion in a direction perpendicular to the virtual plane surface in order to  reduce of height in a semiconductor image sensor and since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


5.3.	 Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of MOTOYOSHI, as applied to claim 1 above, and further in view of Yasukawa (US 2013/0258263) hereinafter Yasukawa.

Regarding claim 4: Miyazaki, as modified by the teaching of MOTOYOSHI, discloses the electronic component having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach the wiring board extends outwardly from the end surface of the substrate in a direction parallel to the virtual plane surface.
Yasukawa discloses the wiring board 107, fig. 1 the wiring board (107) extends outwardly from the end surface of the substrate (10) in a direction parallel to the substrate.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Miyazaki and MOTOYOSHI the wiring board extends outwardly from the end surface of the substrate in a direction parallel to the virtual plane surface, as taught by Yasukawa in order to provide space for plurality of the external connection terminals, as taught by Yasukawa [0050].

Regarding claim 6: Miyazaki, as modified by the teaching of MOTOYOSHI, discloses the electronic component having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach the wiring board does not overlap the first portion in a direction perpendicular to the virtual plane surface. 
Yasukawa discloses the wiring board 107, fig. 1 does not overlap the first portion (pixel portion E) in a thickness direction [0048].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Miyazaki and MOTOYOSHI the wiring board does not overlap the first portion in a direction perpendicular to the virtual plane surface, as taught by Yasukawa in order to provide space for plurality of the external connection terminals, as taught by Yasukawa [0050].


5.4.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki in view of MOTOYOSHI in view of Yasukawa.

Regarding claim 20: Miyazaki discloses a device comprising: an electronic device [0032] including a substrate (2, 11, 13); a wiring board (10) including a conductor unit (10a) electrically connected to the electronic device and an insulation unit (10b) configured to support the conductor unit [0054]; wherein the substrate (2) includes a front surface including a first region, a back surface including a second region, and an end surface connecting the front surface and the back surface, wherein the substrate (2) includes a first portion located between the first region and the second region (shown in figure above) and a second portion having a thickness (shown in figure above), wherein the insulation unit (10b) of the wiring board (10) is located between a virtual plane surface (shown in figure above) and the second portion (shown in figure above), wherein the virtual plane surface is located between the first region and the second  region, and wherein the virtual plane surface is parallel to the first region. 
Miyazaki is silent with respect to:
 1) a second portion having a thickness smaller than a thickness of the first portion; and
 2) a circuit component connected to the wiring board
MOTOYOSHI discloses in figs. 7-8 an electronic component comprising: an electronic device (1) including a substrate (42, 43); wherein the substrate (1) includes a front surface including a first region, a back surface including a second region, and an end surface connecting the front surface and the back surface (shown in fig. 8), wherein the substrate further includes a first portion (42, 40) located between the first region and the second region and a second portion (43, 41) having a thickness smaller than a thickness of the first portion (42).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Miyazaki a second portion having a thickness smaller than a thickness of the first portion, as taught by MOTOYOSHI in order to provide compact design of the electronic component.
Yasukawa discloses the circuit component 101, fig. 1 connected to the wiring board 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of Miyazaki and MOTOYOSHI a circuit component connected to the wiring board, as taught by Yasukawa in order to provide TFT driver IC, as taught by Yasukawa [0050].

Conclusion 

6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848